     Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 1 of 32 PAGEID #: 35




                     U.S. Court Southern District of Ohio Western Division

 2

 3   Andrew Stephen DrazdikJr., Plaintiff                            U:21CV182
4                                                         Civil Case no.
 5         V.

 6

 7   Kao Corporation Ltd., In Rem, Respondent
                                                                           M J- BOWMAN
 8

 9   Jergens Company, In Rem, Respondent
10

11

12                     Memorandum of Law, NOTICE for Reinstatement
13

14                                        Complaint
15

16   Plaintiff; Party to Action:
17

18   Andrew DrazdikJr
19   313 Sunview Avenue
20   Jeannette, PA 15644-2950
21   Tel. no. 412-245-8496
22   Drazdikir@gmail.com
23

24   Defendants:
25

26   Kao Corporation HQ
27   Legal Compliance Division
28   1-14-10 Nihonbashi Kayabacho, Chuo-Ku
29   Tokyo, Tokyo 103-8210
30

31   Kao Corporation Ltd.
32   Kao USA Inc.,
33   c/o Jergens Company
34   Executive Committee Members
35   2535 Spring Grove Avenue
36   Cincinnati, Ohio 45214
37


                                            Page 1 of 5
     Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 2 of 32 PAGEID #: 36




38   Subject Matter Jurisdiction:
39

40   15 U.S.C. 9        Jurisdiction of Courts; Procedure
41

42   28 U.S.C. 1343(3) Civil Rights Acts (Labor Law, Federal Labor Standards Act)
43

44

45   Statement of Claim:
46

47   Table of Authorities:
48

49   Pub. L. 718, 52 Stat 1060 (1938), Fair Labor Standards Act
50   Pub. L. 598, 38 Stat 736 (1954), Clayton Act
51   15 U.S.C. § 9 Procedure
52   15 U.S.C. § 19(4), Officers / Directors elected
53   15 U.S.C. §24, Liability of Directors, and agents
54   15 U.S.C. §26, Injunctive Relief for Private Parties
55

56   Introduction:
57

58          Under the Fair Labor Standards Act and Clayton Act when procedure,
59   15 U.S.C. § 9, petitions setting forth the case and praying that such violations shall
60   be enjoined or otherwise prohibited. The subject matter of interstate practice
61   labor law in remedy for immediate cause when issue of expert opinion Wage and
62   Hour Division U.S. Department of Labor necessary to comprehend the property in
63   question during antitrust investigations by the indispensible party the Kao
64   Corporation had jurisdictional controlling authority given venue of the State of
65   Ohio directly related to management.
66

67          During the fiscal tax years of 1999, 2000, The Andrew Jergens Company was
68   reorganized by company name to the Jergens Company. The company (1 U.S.C. §
69   5), profit sharing and bonus plans under "common control" [26 U.S.C. § 414(c)]
70   operated when process design, procedure, and activities involved chemical
71   technicians for certification of work done within the workplace environment.
72   Direction by principle investigator as chemical engineers by parole agreement
73   involved daily operations for health, safety, and maintenance of the property for
74   general business operations.


                                            Page 2 of 5
      Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 3 of 32 PAGEID #: 37




75          The Kao Corporation sent several persons as the Jergens Company human
76    resource department attested to their background and credentials involving
77    cooperation for procedures, and activities that resulted in work done during that
78    time frame for an antitrust merger acquisition proposal to conduct research
79    under the management of Executive Exemption. The director of the human
80    resource department, Tom Boehm, and the research development department,
81    Keith Pings, were the responsible parties at that time for business cash flow,
82    income, and balance sheet financial statements with Primary Duty.
83           During the fiscal tax year of 2000 the company, doing business as the
84    Jergens Company, an agreement was communicated to certain employees in a
85    closed meeting with Kao Corporation executives, having no Management or
86    Primary Duty, assumed as Corporate Leniency Policy of the Antitrust Division with
87    the U.S. Government Department of Justice Antitrust Division as Matters of
88    Significance. Financial data was presented by the Corporate Executive Officer, Bill
89    Gentner, to an audience on the Jergens Company property. The actual business
90    results proved to be a reorganization of the company with several other divisions,
91    brands, and citizens from Federal Republic of Germany.
92

93    Appendix:
94

95    Internal Revenue Service Tax Topic 762, Independent Contractor vs Employee
96    U.S. Department of Justice. Antitrust Division. 27^^ June 2020
97    Fed. Rep. of Germany. Min. of Labor and Social Solidarity. Response.    July 2020
98    Japan. Min. of Finance. Letter of Concern, trade name antitrust.   July 2020
 99   Fed. Rep. of Germany. Min. of Labor and Social Solidarity. Doc. 14^^ August 2020
100   Japan. Min. of Environment. Letter of Concern, Interlocutory. 10*^ Sept. 2020
101   Kao Corporation. Investor Relations, Letter. 11^^ October 2020
102   Kao Corporation. Investor Relations, Letter. 17^'^ November 2020
103   Drazdik Jr, A. Compilation Glossary Terms: Risk Capital Summary... Work Product
104   from civil action case management l:20-cv-509
105

106   Previous Lawsuits:
107

108   Andrew Drazdik Jr vs. Kao Corporation et. al.      Civil Case no. l:20-cv-00509
109

110

111




                                           Page 3 of 5
       Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 4 of 32 PAGEID #: 38




112   Relief and Remedy (3):
113

114   I.     Subpoena Duces Tecum under the statutory authority for procedural law
115   and venue of the U.S. Courts involved by antitrust and Constitutional legal and
116   financial right of the U.S. Government Department of Justice Antitrust Division
117   enjoinder of any legal right afforded the common control for profit sharing, and
118   bonus plans during those years of legal obligation for Primary Duty and General
119   Business. Under the Federal Labor Standards Act, as stated verbatim within the
120   Constitution of the State of Ohio, on minimum wage § 34a, "...where the
121   employer is found by the state or a court to have violated any provision of this
122   section, the employer shall within thirty days of the finding pay the employee
123   back wages, damages, and the employee's costs and reasonable attorney fees."
124

125    II.   Writ of Mandamus for production of documents on issues at court bench
126   trial when stipulation for interlocutory stay upon original NOTICE under the
127   .procedural laws of the Federal Labor Standards Act for any investigation in the
128   venue of the State of Ohio when investigation of discrimination of Primary Duty
129   given any Particular Weight under Executive Exemption.
130

131   III.   Writ of Mandamus for stay of interlocutory appeal transfer from the court,
132   28 U.S.C. § 610, as civil action petition fdr review of administrative action,
133   28 U.S.C. § 1631, transfer to cure want of jurisdiction when at time civil action
134   was filed or noticed by civil conciliation of bench trial.
135

136   Please take NOTICE this petition, Andrew Stephen Drazdik Jr v. Kao Corporation
137   In Rem, Fed. R Civ. P Rule 26(d).
138

139         "to the best of the signer's knowledge, information and belief formed after
140         reasonable inquiry of this Memorandum Letter is well grounded in fact and
141         is warranted by existing law...", and is not interposed for an improper
142         purpose.

143   I attest the foregoing to be true and correct under the penalty of perjury and the
144   laws of the United States of America (28 U.S. Code Section 1746)
145

146   Andrew Stephen Drazdik Jr
147



                                           Page 4 of 5
      Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 5 of 32 PAGEID #: 39




148   Andrew Stephen DrazdikJr
149   313 Sunview Avenue
150   Jeannette, Pennsylvania 15644-2950
151   Tel. no. 412-245-8496
152   Drazdikjrt^Rmail.com,                                  Sworn to and subscribed before me
153                                                          this      / •? day of                   . 20^.
154   CC:
155                                                           Commonwealth of Pennsylvania
156   Clerk's Office of the U.S. Court                        County of
157   Southern District of Ohio
      Potter Stewart U.S. Courthouse,
158

159   100 East Fifth Street
                                                                                                   —• HoUah &rak&m
160   Cincinnati, OH 45202-3988
161
                                                                           Mollah Graham, Notary Public
162   Kao Corporation HQ                                                   WestmorelandCounty
                                                                     My commission expires August ^. 2022
163   Legal Compliance Division                                           Commission number
164   1-14-10 Nihonbashi Kayabacho, Chuo-Ku                         Membfe,. rennsyivania Asaociatiort'of Notaries"
165   Tokyo, Tokyo 103-8210
166

167   Kao Corporation Ltd.
168   Kao USA Inc.,
169   c/o Jergens Company
170   Executive Committee Members
171   2535 Spring Grove Avenue
172   Cincinnati, Ohio 45214
173

174

175                                      Certificate of Service
176

177         Iherby certify that on              likCt U (date), 2021,1 mailed my petition
178   for reinstatement, Andrew Stephen Drazdik Jr v. Kao Corporation In Rem, to the
179   Clerk of Courts for filing. Upon the Clerk's Office docketing of this pleading, notice
180   of this filing will be sent through the Court's Case Management Electronic Filing
181   System (CM/ECF) as provided for in Fed. R. Civ. P. 5(b)(2)(E).
182          A copy of this pleading will be mailed, by ordinary United States Mail,
183   postage pre-paid, to the following parties this same day.
184




                                               Page 5 of 5
                                                                           Ap^eJy<
               Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 6 of 32 PAGEID #: 40

         ms


Topic No. 762 independent Contractor vs.
Employee
For federal employment taxpurposes, the usual common law rules areapplicable to determine ifa worker isan independent
contractor or an employee. Under the common law, you mustexamine the relationship between the worker andthe business. You
should consider all evidence ofthe degree ofcontrol and independence in this relationship. The facts that provide this evidence fall
intothree categories - Behavioral Control, Financial Control, and Relationship ofthe Parties.
Behavioral Control covers facts that show ifthe businesshas a rightto direct and controlwhat workis accomplished and howthe
work is done, through instructions, training, or other means.
FinancialControl covers factsthat show ifthe business has a right to director controlthe financial and business aspects ofthe
worker's job. This includes:
 • The extent to which the worker has unreimbursed business expenses
 • The extent of the worker's investment in the facilities or tools used in performing services
 • The extent to which the worker makes his or her services available to the relevant market
 • How the business pays the worker, and
 • The extent to which the worker can realize a profit or incur a loss


Relationship of the Parties covers facts that showthe type of relationship the parties had. This includes:
 • Writtencontracts describing the relationship the parties intended to create
 • Whetherthebusinessprovidestheworkerwithemployee-typebenefits,suchasinsurance, a pension plan, vacation pay, or sick
   pay
 • The permanency of the relationship, and
 • Theextent to which services performed bythe worker are a key aspect ofthe regular business ofthe company



Additional Information
Formore information, referto Publication 15-A, Employer's Supplemental Tax Guide, Publication 1779, Independent Contractor or
Employee (PDF) and Independent Contractor (Self-Em ployed) or Employee? If you wantthe IRS to determine ifa specific individual
isan independent contractor or an employee, file Form SS-8, Determination ofWorker StatusforPurposes of Federal Employment
Taxes and Income Tax Withholding. For information on eligibility fora voluntary program to reclassify yourworkers as employees
with partial relief from federal employment taxes, seeVoluntary Classification Settlement Program (VCSP) Frequently Asked
Questions.


Page Last Reviewedor Updated: 24-Jun-2020
               Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 7 of 32 PAGEID #:Llh^
                                                                                            41                   !

V| Gmail                                                                      Andrew DrazdikJr <drazdikjr@gmail.com;
Merger Specific Efficiencies; Non Reportabie Transactions, see "Cognizable" Anti-Trust
Evidence 15 U.S. Code sec. 6211(1)
I message

\ndrew Drazdik Jr <drazdikjr@gmail.com>                                                    Sat. Jun 27, 2020 at 11:43 AP
To: antitrust.complaints@usdoj.gov, complianc0@kao.co.jp


 U.S. Department of Justice
 Anti-Trust Division: Health Care and Consumer Products Section

 Suite 4100, Liberty Square Building
 450 Fifth Street, NW

 Washington, D.C. 20530
 Phone: 202-307-0001

 Fax: 202-307-5802



 Citizen Complaint Center, Anti-Trust Division

 950 Pennsylvania Avenue, N.W.
 Room 3322

 Washington D.C. 20530


 27th June 2020



 Re: Proposed Merger "Anti-Trust Evidence" parties: Kao Corporation and Bristol Myers Squibb division of hair
 care consumer products Clairol for duration of negotiation and pricing arbitrage fiscal years 1999, 2000, 2001.


 Subject: Merger Specific Efficiencies; Non Reportabie Transactions, see "Cognizable" Anti-Trust Evidence 15
 U.S. Code sec. 6211(1)


 I am a former chemical technician prepared to file a "On Going Concern" for a writ of mandamus Pro Se
 Complaint in the U.S. Courts Dist. S.W. Division Ohio. In view of how, why, and when Nikkei index
 companies learn from evidence that is exclusive to the U.S. Department of Justice expert opinion under
 customary Constitutional laws by jurisdiction of the U.S. Attorney General. Sharing of certain limited evidence
 will be presented.



 Anti-Trust evidence is also protected by laws under the legal right of diversity civil action as Causes of Action:
 Diversity (28 U.S. Code 1332) to chailenge abuse of discretion according to my para-legal self educated
knowledge of Case:  1:21-cv-00182-TSB-SKB
               the subject matter. A copy of Doc   #: 1 Filed:reference
                                              my complaint     03/17/21to
                                                                        Page: 8 of 32 PAGEID #: 42
                                                                          any klein-consplracy
(see, APPLICABILITY OF 18 U.S.C. § 207(f) TO PUBLIC RELATIONS ACTIVITIES), and civil liberties abuse
of discretion is attached by hyper-link with other relevant enclosures.


Civil liberties by good conscience of Constitutional laws will be proposed in the complaint that investor
relations and corporate liability duty of care of any director or officer with an "On Going Concem" under the
Constitutional laws (42 U.S. Code 1983), ethically have a duty to comprehend the insurance performing
within the corporation management system ethically (42 U.S. Code 1981).


Under the laws of the United States of America in this regard in accord the jurisdictional legal right of
U.S. Department of Justice agency officers expert opinion (See, Jurisdiction JS Form 44, Section 410 Anti-
Trust):


Jurisdiction: 410 Anti-Trust



The U.S. Court should hear my concern for this dispute that was over $75,000 when merger acquisition
Involved intangible work that was ordered during the fiscal years of the bidding process that Constitutional
anti-trust Constitutional laws were expected to perform by the laws of the United States States of America.


United States Courts Southern District of Ohio Western Division at Cincinnati:




United States District Court Clerk's Office

Potter Stewart U.S. Courthouse

Room 103,100 East Fifth Street

Cincinnati, Ohio 45202



Constitutional Civil Libertv Memorandum:




U.S. Constitutional necessary public laws for fairness by Anti-Trust litigation by statutory relevant certainty of
the U.S. Code were applied as listed:


Sherman Anti Trust Act (15 U.S. Code §4. Jurisdiction of courts; duty of United States attorneys; procedure)


Clayton Act (15 U.S. Code § 24. Liability of directors and agents of corporation)


Anti-Trust Civil Process Act (15 U.S. Code § 1313 - Custodian of documents)
            Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 9 of 32 PAGEID #: 43
International Antitrust Enforcement Assistance Act of 1994 (15 U.S. Code § 6203. Jurisdiction of district
courts of United States)


Reference: PROP Rule 36: Copy of a document https://www.law.cornell.edu/rules/frcp/rule_36


Legal Note FRCP Rule 59: Altering and or Amending a Judgment,... take additional testimony, amend
findings of fact and conclusions of law or make new ones, and direct the entry of a new judgment;
https://www.law.Cornell.edu/rules/frcp/rule_59




Government Actors. Expert Opinion. Ethics stakeholders:


Jurisdictlonai Government Enforcement:

U.S. Government Department of Justice
Antitrust Division, Office of Operations
950 Pennsylvania Avenue, NW
Room 3322

Washington, D.C. 20530

https://www.justlce.gov/atr/merger-enforcement


Commentary on horizontal guidelines. Pub. FTC USDOJ 2006, From U.S. Dept. Justice website Anti-Trust
https://www.justlce.gov/atr/flle/801216/download


Japan Fair Trade Commission
100-8987 1-1-1

Kasumlgasekl, Chlyoda-ku, Tokyo,Japan
Tel:+81-3-3581-1998

https.7/www.jftc.go.jp/en/pollcy_enforcement/mergers/lndex.html


Japanese company (1 U.S. Code sec. 5). Kao Corporation:



Social Responsibility Committee
Legal Compliance Division Kao Corporation HQ
14-10 NIhonbashI Kayabacho Tokyo, Tokyo 103-8210 Japan

Kao USA Headquarters
2535 Spring Grove Avenue
            Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 10 of 32 PAGEID #: 44
Cincinnati, Ohio 45202

• CAGE 21543,DUNS 004251617, NAICS 325620




Therefore, in a De Novo request for relief based on my academic knowledge of advance subject matter for
Anti-Trust and asset operational leverage for any "On Going Concern" of an insured liability under company
(1 U.S. Code sec. 5) merger acquisition two points Writ of Mandamus by the Federal Rules of Civil
Procedure Rule 5.1:




I.   Writ of Mandamus for letters effectual to provisions of Constitutional Anti-Trust law to be accepted as
"statements" for Corporate Ethics Responsibility when beyond the scope of the job description for "scientist"
terms and conditions of insured work.



The letters as "statements" (17 U.S. Code § 104 Subject matter of copyright National origin) have ethics
involved by the U.S. Attorney's Office to produce any claim that the Executive Committee members of the
Kao Corporation corresponded that the "non-cognizable" efficiency of the merger acquisition analysis, and
"statements" were involved by investor relations and duty of care by insured professional engineers, auditor
controllers, directors, and officers of The Andrew Jergens Company (Currently known as Kao USA Inc.) with
state government of the State of Ohio as licensed professionals, and insurance performed without
negligence;


II.     Writ of Mandamus during fiscal year 2000 under the insured liability any "indemnification"
correspondence for work done by instruction with Jergens R&D BIdg. Cincinnati, Ohio for production of any
document, report, memorandum, and or inter-office communication that was not involved by manufacturing,
quality services, research and design for products as "On Going Concern" as evidence that gave protection to
chemical technicians, and other lay worker.


(Key principles Keith Pings P.E. Vice President R&D; Vince Fischer P.E. R&D; Bill Gentner CEO)


See, Enclosures:


@ JS Form 44410 Anti Trust cognizable Ant! Trus...


 B Pro Se Complaint SoutherDist WOhio 25th June ...




    Procter and Gambie Aquires Clairol 4.95 Biliion...



    Ono Yumiko Tokyo JP Kao Corp merger news 10th M.
           Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 11 of 32 PAGEID #: 45
   Kao USA inc (human rights) supply chains act 20...



   22nd June 2020 Letter Kao Corporation, Keizai D.



   22nd June 2020 Kao Corporation Contact us (Inve.



   Legal Notes OSH Act 17(g) Transcript Data from ...



   Letter Kao Investor Relations foreign entity re.



   Drazdik Jr, Andrew Letter to Kao Corporation, a.



   APPLICABILITY OF 18 USC SECTION 207(F) TO PUBLI.



   Keizai Doyukai Kao Corp Legal VFischer Labor St...



   Drazdik Jr, Andrew Scholarly Notes, Memorandum,.




Please read and report to the authorities of the U.S. Department of Justice Anti-Trust Division and appropriate
section as referenced in the header of this letter. Doing so, by U.S. Government ethically good conscience of
public and statutory laws, when by purpose of the U.S. Courts consider my request for relief and writ of
mandamus proposed to the U.S. Court Southern District W. Division of Ohio and respond in timely manner by
discretion and conduct of the Clerk of Court, and or director by U.S. Courts appointed judge.


Please remit and correspondence in these regards to me directly at the following postal address, and
electronic mail address. Thank You.



Andrew S. Drazdik Jr

313 Sunview Avenue

Jeannette, Pennsylvania 15644-2950
Drazdikjr@gmail.com

Tel. no. 412-245-8496
                 Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 12 of 32 PAGEID #: 46                                  U^e ^ ,
M Gmail                                                                                                       Andrew Drazdik Jr <drazdikjr@gmail.com

<ontakt-Email
I message

tontaktformular@bmas.de <kontaktformular@bmas.de>                                                                              Wed, Jul 1,2020 at 11:06 Af
o: info@bmas.bund.de
Zc: drazdikjr@gmall.com

 Name: Andrew Drazdik Jr
 Street: 313 Sunview Avenue
 City: 15644 Jeannette

 Telephone: 0014122458496
 Email: drazdikjr@gmail.com
 Subject: Rule of law, U.S. District CourtsSubpoena duces tecum, discovery process Federal Rules Civil Procedure

 Nachricht: Please use my postal address, personal identifiable information, and following request for administrative discovery under the Federal Rules
 of Civil Procedure (FRCP) within U.S. Government jurisdiction. Legal Note: Abuse of discretion FRCP, Hearsay inevidence.

 Underthe lawsofthe United States ofAmerica (42 U.S. Code 1983), when patent, trademark, or copyright work under DMCA; Copyright Act 1976 (17
 U.S. Code 201 initial ownership).

 Underthe Inspector Generals Actof 1978when a "person" questionsa "benefit" by "statement" to a United States Government such that additional
 "statement" to the "Investigating Official" offers burden of proof as evidence to "Knows or has reason to know" to "defendant" Constitutional legal right,
 and or "initial decision". When "information resources managemenf means the process of managing information resources to accomplish agency
 missions and to improve agency performance, including through the reduction ofinformation collection burdens on the public [44 U.S. Code3502(7)].
 Legal Note: Definition of"toll" by U.S. District, and appellate court jurisdiction for any"benefit", "statement", and or "claim". See, 5 Code ofFederal
 Regulations 185.102 Cornell Law.

 Reference: Company (1 U.S. Codesec. 5), property, and human worker rights for German citizenship for "transfer", and "Objection to Exemptions"
 negligence underSecurities Exchange Act 1934[15 U.S. Codesec. 78xsub sec. (f); FINRA rules]. Kao Corporation, stock number 4452 Nikkei Index,
 and Kao Salon Division (subsidiary"trustactivities", "fiduciary capacity", 15 U.S. Code sec. 78c definitions and applications).
                Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 13 of 32 PAGEIDLi'fxt
                                                                                           #: 47                                       <v /
                                                                                                         Andrew Drazdik Jr <drazdikjr@gmail.com
       Gmail

i5 U.S. Code Section 78dd-2 (d) injunctlve relief]
I message

Vndrew Drazdik Jr <drazdikjr@gmail.com>                                                                                    Mon, Jui6. 2020 at 7:51 Pi
To; fcpa.fraud@usdoj.gov, clerks_office@ohsd.uscourts.gov


 Fraud Section, Criminal Division

 U.S. Department of Justice

 Attn: Chief, Foreign Corrupt Practices Act
 950 Constitution Avenue, N.W.

 Washington, D.C. 20530


 Attention c/o: Potters Steward U.S. Courthouse Cierks Office



 6th Juiy 2020


 US Dist S DivWest Ohio 1:28 CV 509 (Scaned Clerk of Court Filing w/ remuneration)


  @ US Dist Court Ohio Southern Div 1 20 CV 509.PDF



 U.S. District Court Clerk of Court

 Potter Stewart U.S. Courthouse

 Room 103,100 East 5th Street

 Cincinnati, Ohio 45202
 Subject: [15 U.S. Code Section 78dd-2 (d) injunctive relief ] (Comeii Law. Lii. U.S. Code) httpsV/www.iaw.comell.edu/uscode/text/15/78dd-2



 Please offer injunctive relief procedure for the purpose of civil investigation, and or opinion of U.S. Attomey General with
 the following evidence supplied to the government of Japan foreign public officials under FCPA laws in accord rule of law,
 and contumacy of Anti-Trust during fiscal years of "Company" (1 U.S. Code Section 5), profit sharing, stock, bonus plans
 by "common control" [26 U.S. Code section 414 Sub Section (c)].


 Foreign Corrupt Practices Act 28 CFR § 80.12 Accounting requirements (Kao Corporation, Nikkei 4452:JP)


 Plaintiff: Andrew Stephen Drazdik Jr, Pro Se



 Vs.




 Defendants: Kao Corporation
                 Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 14 of 32 PAGEID #: 48

Kao Brands USA HQ (Corporate Officers)

Keith Pings P.E,, Kao USA Inc.

Vince Fischer P.E., Kao USA Inc.

Bill Centner C.E.O., Kao USA Inc.




Legal Para Legal Notes: Foreign Corrupt Practices Act unit:


Authority: 15 USC § 78dd-1 (f)(1) "Foreign Official" (Cornell Law. Lll. U.S. Code)

[File of legal copies PDF Japan Government Correspondence, and Notes]


    Foreign Corrupt Practices Act [Authority,15 USC...




Definition: "foreign official" means term any officeror employee of a foreign government or any department, agency, or
instrumentality thereof, or of a public international organization, or any person acting in an official capacityforor on behalf
of any such govemmentor department, agency, or Instrumentality, or for or on behalf of any such public international
organization.



Underthe laws of the United States ofAmerica (42 U.S. Code 1983), when patent, trademark, or copyright work under
DMCA; Copyright Act 1976 (17 U.S. Code 201 initial ownership).


Rule of Law. Japan Government Authority:

> Cabinet Office Order, Ministry of Justice, Ministry of Finance Order No.2 of December 6th, 2002
> Companies Act of Act no. 86 of July 26th, 2005


Japan Fair Trade Commission
100-8987 1-1-1
Kasumlgasekl, Chlyoda-ku, Tokyo,Japan Tel: +81-3-3581-1998
https://www.jftc.go.jp/en/policy_enforcement/mergers/index.html



Financial Services Agency, Commissioner
Policy and Markets Bureau (Corporate Disclosure)
3-2-1 Kasumlgasekl Chiyoda-Ku
Tokyo, 100-8967 Japan
https://www.fsa.go.jp/common/about/organization/fsa_responsibility_en.pdf


Finance Ministry of Japan, Minister of Finance

3-1-1 Kasumlgasekl Chiyoda-Ku
                Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 15 of 32 PAGEID #: 49
Tokyo, 100-8940 Japan

https://www.mof.go.jp/english/location.htm




Transcript sent to the Minister of Finance, Japan Ministry of Finance, 6^*^ July 2020:


Authority: 15 USC § 78dd-1 (f)(1) "Foreign Official" (Cornell Law. Lll. U.S. Code) when Commissioner of Financial
Services Agency, and Minister of Finance under the Cabinet Office Order, Ministry of Justice, Ministry of Finance Order
No.2 of December 6th, 2002 receives notice of the Kao USA HQ (Kao Corporation, Nikkei 4452:JP) legal file notification
change of trade name (Art. 5) as Foreign Account Management Institution. Please recognize the rule of law Anti-Trust civil
procedure (42 United States Code Section 1985) under Constitutional law U.S. District Southem Western Division Ohio,
year 2020. Pro Se Litigant Case no. 1:28 CV 509, Anti-Trust file. Diversity complaint (28 U.S. Code 1332), all enclosures.
Under the rule of law accord the Companies Act of Act no. 86 of July 26th, 2005, conclusion of merger agreement (Art.
748), objections of creditors (Art. 779), orders regarding property of a company (Art. 905), keeping of Inspection of
financial statements (Art. 951). Please Inquire into cooperation by Administrative Law Judge legal authority stated above
and rule of law under the Foreign Corrupt Practices Act (U.S. Law), U.S. Department of Justice opinion procedure 28
Code of Federal Regulations Section 80.12, when domestic laws enforced by federal government (Japan) by taxation,
treaty, law and equity. Thank You.


Federal Ministry of Labor and Social Affairs (Pension Plans/ Social Security/ Citizen Rights)
Data Protection Officer, Bonn 53107 Germany
https://www.bmas.de/DE/lnfos/Datenschutz/datenschutz.html




Transcript to Federal Ministry ofLabor and Sociai Affairs, 1®^ July 2020: Subject: Rule oflaw, U.S. District Courts
Subpoena duces tecum, discovery process Federal Rules Civil Procedure.


Nachricht: Please use my postal address, personal identifiable information, and following request for administrative
discovery under the Federal Rules of Civil Procedure (FRCP) within U.S. Government jurisdiction. Legal Note: Abuse of
discretion FRCP, Hearsay In evidence.


Under the laws of the United States of America (42 U.S. Code 1983), when patent, trademark, or copyright work under DMCA; Copyright Act 1976 (17
U.S. Code 201 Initial ownership).

Under the Inspector Generals Act of 1978 when a "person" questions a "benefir by "statement" to a United States Government such that additional
"statement" to the "Investigating Officlar offers burden of proof as evidence to "Knows or has reason to know" to "defendant" Constitutional legal right,
and or "initial decision". When "information resources managemenf means the process of managing Information resources to accomplish agency
missions and to improve agency performance, including through the reduction of information collection burdens on the public [44 U.S. Code 3502(7)].
Legal Note: Definitionof "toll" by U.S. District, and appellate court Jurisdiction for any "benefit", "statement", and or "claim". See, 5 Code of Federal
Regulations 185.102 Comell Law.

Reference: Company (1 U.S. Code sec. 5), property, and human worker rights for German citizenship for "transfer", and "Objection to Exemptions"
negligence under Securities Exchange Act 1934 [15 U.S. Code sec. 78x sub sec. (f); FINRArules]. Kao Corporation, stock number 4452 Nikkei Index,
and Kao Salon Division (subsidiary "trust activities", "fiduciary capacity", 15 U.S. Code sec. 78c definitions and applications).




Reference to Actuarv Terms, and Beneflciarv Form of the IRS:




IRS Civil Rights Division
Room 2413

1111 Constitution Avenue, N.W.
               Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 16 of 32 PAGEID #: 50
Washington, D.C. 20224



Internal Revenue Service

Enrolled Agent Policy & Management

P.O. Box 33968

Detroit, Ml 48232

> "Company" (1 U.S. Code Section 5), profit sharing, stock, bonus plans by "common control" [26 U.S. Code section 414
Sub Section (c)]. See. TaxTopic 762. Public Notice Common Law Rules: Behavioral (How the Work Is done); Financial
(Expenses); Type of Relationship (contractual agreements), https://www.lrs.gov/taxtoplcs/tc762


IRS Form 8971 0MB no. 1545-2264.



Reliability Principle. See AlCPA Statements on Auditing Standards (SASs) no. 67 The Confirmation Process Ref. AU
section 330 "reliability";
https://www.aicpa.org/content/dam/aicpa/research/standards/auditattest/downloadabledocuments/au-00330.pdf


Ref. AU section 9330 "reliability"; https://www.aicpa.org/content/dam/aicpa/research/standards/audltattest/
downioadabledocuments/au-00330-kpdf


—Cross Ref. American Institute of Certified Public Accountants. Using the Work of a Specialist SAS No. 73. AU Section
9336

https://www.aicpa.org/content/dam/aicpa/research/standards/auditattest/downloadabledocuments/au-00336-9.pdf


—Cross Ref. American Institute of Certified Public Accountants. Audit Evidence. SAS No. 106. (For purposes of this
section, a specialist Is a person (or firm) possessing special skill or knowledge In a particularfield other than accounting or
auditing.); AU Section 9326
https://www.aicpa.org/content/dam/aicpa/research/standards/auditattest/downloadabledocuments/au-00326-9.pdf


Internal Auditing. Def. Institute of Internal Auditing. Internet;
https://na.theiia.org/standards-guidance/mandatory-guidance/Pages/Definltion-of-lnternal-Auditing.aspx




Under laws of the United States of America for perjury (28 U.S. Code 1746), cross ref. Electronic Privacy Act 1986

PA Drivers No. 23 079 422

Remit responses to Pro Se Litigant:

Andrew Stephen Drazdik Jr
313 Sunvlew Avenue
Jeannette, Pennsylvania 15644-2950
Drazdikjr@gmaii.com
Tel. no. 412-245-8496
               Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 17 of 32 PAGEID #: 51
8/14/2020                                            Gmail - Kontakt-Email             /\LLe /                                               X.

                      j|                                                                        Andrew Drazdik Jr<drazdikjr@gmail.com>

  Kontakt-Email
  1 message

  kontaktformular@bmas.de <kontaktfomiular@bmas.de>                                                              Fri, Aug 14, 2020 at 11:26 AM
  To: info@bmas.bund.de
  Cc: drazdikjr@gmail.com

    Name: Andrew Stephen Drazdik Jr
    Street: 313 Sunview Avenue
    City: Jeannette

    Telephone: 4122458496
    Email: drazdlkjr@gmail.com
    Subject: 28 U.S. Code Section 1605 Jurisdictional immunity (Sovereignty of State)

    Nachiicht: Please review the jurisprudence in relation to the Federal Republic of Germany sovereignty of state jurisdictional immunity
    (28 U.S. Code Section 1605). Communications to the U.S. Government in accordthe rule of lawshould ethically be respectedto
    property, and security of the German State, and people of Germany.

    Cause: 28 U.S. Code Section 1605 Jurisdictional Immunity

    2 U.S. Code Section 288e Interventions, Appearance U.S. Senate Legal Counsel

    18 U.S. Code Section 207 sub section (f)(2) Special rule for trade representative

    19 U.S. Code Section 1677 sub section (5)(B), Authority

    U.S. Department of Justice. Justice Manual. Criminal Resource Manual: Introduction Economic Espionage Act. USDOJ. internet

    U.S. Department ofJustice. JusticeManual. Organization and Functions Manual: 27 Parallel Proceedings. USDOJ. 30thJanuary2012.
    internet

    Reference to forms, rules, and relative jurisdictional law:

    Ministry of Health, Labor, and Welfare (Japan). Whistleblower Protection

    Whistleblower ProtectionAct (Act no. 122 of 2004), amended 23rd 2007 (Act no. 70 of 2007) [Japan Law]

    United States District Court. Pro Se form no. 11, Third Party Complaint.

    Complainant [28 U.S. Code Section 351(d)(2)]

    Rules [28 U.S. Code Section 358]

    Review of Complaint by Chief Judge [28 U.S. Code Section 352]

    US DistrictCourt Western Pennsylvania, Civil Case 2:20 CV 549
    /Andrew Drazdik Jr v. United States Government, venue Banking (Personal identifiable information)

    US District Court Southem Ohio Westem Division 1:20 CV 509
    Andrew Drazdik Jr v. Kao Corporation, venue Antitrust (merger acquisition)

    When civil liberties by personal identifiable information sua supontejurisdictional law(42 U.S. Code 1983). 14thAugust, Andrew
    Drazdik Jr




https://mail.goog!e.com/mail/u/0?lk=eca64e9fa5&vlew=pt&search=all&peimth!d=thread-f%3A1675015021482740084&slmpl=msg-f%3A167501502148... 1/1
              Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21
                                                       MOE-mail [MOE] Page: 18 of 32 PAGEID #: 52


         Ministry of the Environment
                             Govvrnmant of Japan




 MOE > MOE-mail



  MOE-maf!

    Confirmation of contents
            If the content is correct, please click the [Send] button.
            Ifyou wish to keep a record of what Is sent, please clickthe [Print] button.

        — Categories                Health & Chemicals
        — Subject                   Article 239 Insurance Business Act [Japanese Law]
        — Comment                   The Companies ActofJapan when stock company equity is understood by election of executive officers (underthe Companies
                                    Act)...to a stockcompany the term"this Act" inthat item shall be deemed to be replaced with the Insurance Business Act "this
                                    Act". Juridical person as general agent ofJapan [Article 239 Insurance BusinessAct] given transitional measures to a Cabinet
                                    Order that the Prime Minister(of Japan) shall notify thereof to the Minister of Finance [Article 311-3 Insurance Business Act] to
                                    understand "reportablefact" as used In this Act means any of the following facts: the fact of criminal act that constitutes the
                                    crimes provided for in laws(including the orders based on such laws) ofthe Whistleblower Protection Act, Act No. 122 of2004.
                                    When Boardof Directors of the Kao Corporation involve officers please comprehend the rule of law with State of Ohio, and
                                    State of Pennsylvania under the Securities InvestorProtectionAct of 1970 and Mr. Dave Ferguson as unlawful insider by trust
                                    capital formation [15 USC 77b], allJapanese citizens as disinterested [15USC78eee]. Case file. US District CourtSouthern
                                    Ohio Western Division 1:20 CV 509 Andrew Drazdik Jr v. Kao Corporation, venue Antitrust (merger acquisition). Currently filed
                                    In court (7/14/2020), Judges: Hon. Michael R. Barrett, presiding; Hon. Karen L.Litkovltz, referral. See also. Federal Question
                                    Civil Rights Act 1991,15 U.S.Code 78x(0{4) Privilege,18 U.S.Code 1514A Civil Action to protect against retaliation In Fraud
                                    Cases, 18 U.S. Code 1520 Destruction Corporate Audit Records, 20 U.S. Code Section 1232g (f) ENFORCEMENT, 29 U.S.
                                    Code 3341 Privacy (United States Law). Pub. L. 91-598, 84 stat. 1636 (1970)
        — Country                   United States
        — Name                      Andrew Drazdik Jr

        — E-mail address            drazdikjr@gmail.com




    Ministry of the Environment Govemmenl of Japan
    Godochosha No. 5,1-2-2 Kasumiaaseki, Chivoda-ku. Tokyo 100-8975, Japan.
    Tel;+81-(0)3-3581-3351 E-mail:  "GL-n.dii
    »Location (Maol

   I Privacy Policy   I CoDVfiaht / Link I




https://wvyw.env.go.jp/en/moemail/index.php
 10/11/2020                                  Kao#:Corporation
               Case: 1:21-cv-00182-TSB-SKB Doc     1 Filed:Contact us (Investor
                                                              03/17/21    Page: Relations)
                                                                                    19 of 32 PAGEID #:Lihi
                                                                                                       53                                      h}
                      KO(^ Japan

 Confirm all information then send.




 We are only able to respond to your comments or inquiries on investor information. We v,^ill respond to your inquiry as soon as possible.



 [ Prefix[*]
 Mr.




 I First namen
 Andrew




   Last namen
 Drazdik Jr




   E-mail Address[*]

 drazdikjr@gmail.com




   Tel

 4122458496




   Fax




 i 1. Comments / Inqulriesn
Under Japan legal system the Insurance BusinessAct, Bank Act, and Financial Instruments Act have auditing of the Operations Management for
security of the KaoCorporation. The Kao Corporation interest in Justice should ethically take notice Civil Case file; US District Court Southern Ohio
Western Division 1:20 CV 509

Andrev>' Drazdik Jr v. Kao Corporation, venue Antitrust (merger acquisition).
Currently filed in court (7/14/2020),
Judges: Hon. Michael R. Barrett, presiding; Hon. Karen L. Litkovitz, referral


Cause: Foreign CorruptPractices Act 28 CFR § 80.12 Accounting requirements (KaoCorporation, Nikkei 4452:JR)


Relief: [15 U.S. Code Section78dd-2 (d) Injunctive relief]


Please consider my proposal involved with Vi/hen the Commissioner ofthe Financial Services Agency expert opinion by tax law ofJapan with such
authority under the Financial Instruments Act, and Japan Exchange Group, Inc. Paragraph 2, Article 84 ofthe Financial Instruments and Exchange

https://sampleform2.kao.com/webapp/form/22007Jogb_7/setParameters.do;jsessionid=61A3C54599CC6E892505C16E003D/^CB.fia6b                              1/2
10/11/2020   Case: 1:21-cv-00182-TSB-SKB Doc
                                           Kao#: 1 Filed:Contact
                                               Corporation 03/17/21      Page:
                                                                 us (Investor      20 of 32 PAGEID #: 54
                                                                              Relations)

Law. According to the Inlernational Standards Organization (ISO) the Global Legal Entity Identifier (LEI) system is a 20 numeric sequence that can
trace the political subdivision when person, 15 U.S. Code Section 78c(a)(9), is directly responsible financially. See, Standard Industrial Code (SIC),
SIC 8748; SIC 8742


(Yoroshiku) Andrew Drazdik Jr 11th October 2020




                                                                    Submit




                     Copyright© KAO CORPORATION. ALL Rights Reserved.




https://sampleform2.kao.com/webapp/form/22007Jogb_7/setParameters.do;jsessionid=61A3C54599CC6E892505C16E003DA2CB.f106b
11/17/2020                                Kao#:Corporation
             Case: 1:21-cv-00182-TSB-SKB Doc     1 Filed:Contact us (Investor
                                                           03/17/21      Page:Relations)
                                                                                    21 of 32 PAGEID #: y\^
                                                                                                       55                  I D^

    KQO<^)             Japan



 Confirm all information then send.




We are only able to respond to your comments or inquiries on investor information. We will
 respond to your inquiry as soon as possible.




    Prefixn

 Mr.




    First name[*]

Andrew




 i Last namen
 Drazdik Jr




 ! E-mail Address[*]
drazdikjr@gmail.com




 [ Tel

4122458496




https://sanripleform2.kao.com/webapp/form/22007Jogb_7/setParameters.do:jsessionid=F241C3693B8103FCA42520F46C3052F1.f103b      1/3
11/17/2020   Case: 1:21-cv-00182-TSB-SKB Doc
                                          Kao#: 1 Filed:
                                             Corporation   03/17/21
                                                         Contact         Page:
                                                                 us (Investor       22 of 32 PAGEID #: 56
                                                                              Relations)

 r Fax




 i 1. Comments / Inquiriesn
Please NOTICE, request for stipulation attorney client privilege's by jurisdiction U.S. Court
Southern District Ohio Western Division, Andrew Drazdik Jr v. Kao Corporation In Re, civil
case no 1:20 CV 509. Broker/ Dealer contract obligations as buyer/ client for money tracing
and commercial fraud of labor racketeering is a concern. When civil investigative demand for
controlling person liability, 15 U.S.C. 78t, of the commission investigation actions, 15 U.S.C
78u, and discerned person, 15 U.S.C. 78c(a)(9), when foreign nationality, ethnicity, and bank,
 15 U.S.C. 78c(a)(6), personal identifiable information (tender clause), acquiring more than five
 per centum, 15 U.S.C. 78m(d). See, Securities Exchange Act 1934; tender fair dealing in the
security in the public interest as National Security, 15 U.S.C. 78m(b)(3), under laws of the
 United States of America. Please offer appropriate legal evidence attorney client privilege to
 U.S. Courts any open interest of jurisdictional authority to attention of clerk of court. Please
 check all documents labeled as Kao Corporation Good Faith Defense. Google Drive (Attorney
 Client Privilege's, Andrew Stephen Drazdik Jr), special concern Japan Ministry of Environment,
 and Japan Ministry of Finance when liability of U.S. Courts, and U.S. Congress official
 responsibility is acknowledged by Public Law 87-748, 76 Stat. 744, when U.S. Government
 Officer required by summons authority writ of mandamus oath taken federal judge U.S. Courts
 responsibility under color of legal authority, U.S. Const. See, 28 U.S. Code 1361 Action to
 Compel U.S. Officer. Best Regards, (Yoroshiku) Andrew Drazdik Jr 17th November 2020




                                                    Submi it                 Back




https://sampleform2.kao.com/webapp/form/22007Jogb_7/setParameters.do:jsessionid=F241 C3693B8103FCA42520F46C3052F1 .f103b   2/3
           Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed:Contactus
                                        KaoCorporation  03/17/21     Page:
                                                                (Investor       23 of 32 PAGEID #: 57
                                                                          Relations)




   Copyright© KAO CORPORATION. ALL Rights Reserved.




https://sampleform2.kao.com/webapp/form/22007Jogb_7/setParam8ters.do;jsessionid=F241 C3693B8103FCA42520F46C3052F1 .f103b
                                                                       Unt#: 58
Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 24 of 32 PAGEID

      Risk Capital summary. Capital allocation of Ceding Company
Capital Adequacy — refers to the funding required of a risk financing vehicle, such as a captive
insurance company, to meet the liabilities insured. With regard to enterprise risk management
(ERM), the term refers to the amount of capital needed to satisfy a specified economic capital
constraint (e.g., a certain probability of ruin), usually calculated at the enterprise level.
httDs://www.irmi.com/term/insurance-definltions/capital-adeauacv

Capital Allocation — the actual deployment of capital to different business segments.
https://www.irmi.com/term/insurance-definitions/capltal-allocation

Capital at Risk...surplus funds or risk-bearing capital, https://www.irmi.com/term/insurance-
definitions/capital-at-risk

A cedent is a party who gives the responsibility for reimbursing certain risks to another party. In
the context of insurance, the cedent is the party that pays a premium to an insurance company
in exchange for insurance coverage, https://www.insuranceopedia.com/definition/1143/cedent

Cede when a company reinsures its liability with another. The original or primary insurer, the
insurance company that purchases reinsurance, is the "ceding company" that "cedes" business to
the reinsurer, https://www.irmi.com/term/insurance-definitions/cede

Ceding Commission — remuneration paid to the ceding insurer/reinsurer by the assuming reinsurer
(either entity could be a captive), compensating the cedent for various expenses that it incurs, such
as underwriting and business acquisition expenses, https://www.irmi.com/term/insurance-
definitions/ceding-commission

Ceding Company— the insurer that cedes all or part of the insurance or reinsurance it has written to
a reinsurer, https://www.irmi.com/term/insurance-definitions/ceding-companv

Certificate of Compliance — statement issued by an insurance department or other regulatory
authority confirming that an insurer is in compliance with applicable statute and regulation.
https://www.irmi.com/term/insurance-definitions/certificate-of-compliance

Certificate Holder — the entity that is provided a certificate of insurance as evidence of the insurance
maintained by another entity. In standard certificate forms, the certificate holder is usually listed in
the space provided for that purpose, https://www.irmi.com/term/insurance-definitions/certificate-
holder


Risk Capital — capital required to finance the consequences of business risks.
https://www.irmi.com/term/insurance-definitions/risk-capital




Author: Andrew S. Drazdik Jr, reference US Court Southern Dist W. DivOhio 1:20 CV 509            Page 1
10/29/2020
             Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 25 of 32 PAGEID #: 59
                                      Gmail - Civil Case no. 1:20 CV 509, Fed. R Civ. P Rule 37(a)(1)



          GrnSlI                        /✓ /                                                       Andrew DrazdIkJr<drazdikjr@ginail.com>
                                                                      te-tocy                                                 -J
  Civil Case no. 1:20 CV 509, Fed. RCiv. PRule 37(a)(1)                                                    J ^ ••CIP~OO^S>^
  Andrew Drazdik Jr <drazdikjr@gmail.com>                                                                       Thu, Oct 29,2020 at 11:12 AM
  To: litkovitz_chambers@ohsd.uscourts.gov, compliance@kao.co.jp


                                            United States Court Southern District Ohio

                                                               Western Division



    Civil Case no. 1:20 CV 509



    Andrew Drazdik Jr, Plaintiff


    V.




    Kao Corporation, et. al.. Defendant


                                                               29th October 2020



                                   Memorandum for Movant of the Court to Expedite Discovery


             The prescribed rules, Fed. R Civ. P 26(f), require a discovery and no sanction. Fed. R Civ. P 11,
    has been ordered. The file has been accepte<i for due process of law as proposed by Pro Se Litigation
   with only exhibits of the service of process by U.S. Postal Mail. As corporate records are protected from
   destruction in this matter, and the indispensable parent company the Kao Corporation existing in Japan
   given the time from filing the complaint a reply brief would be expected by the rules of court. In Ex Parte
   manner I would like to submit this Memorandum for the Movant of the Court to Expedite Discovery. In
   Support of expert opinion for discovery of the necessary documents. Background see, Google Drive.


   https://drive.google.eom/drive/folders/1AN53Wi2CJzt9T6v06SlzvT0jcdSRjlWt?usp=sharing


   1. IRS Tax Topic 762 Independent Contractor from Employee
   2. FR 77, no. 148 Final Rule SEC Con. Audit Trail. Aug. 2012 pg 45722
   3. FCPA Legal Note. 28 CFR Sec. 80.12 Accounting Requirements
   4. Financial Service Agency (Laws & Regulations) Book Entry Transfer
   5. lAASB. A Framework for Audit Quality. At a Glance. Pub. Doc. Feb. 2014
   6. NAIC. Model Laws, Reg., Guidelines, and Other Resources. Standard Valuation Law. (See, Definitions).
   July 2010
   7. Federal Rules of Evidence Rule 902 Evidence That is Self Authenticating
   8. ISAE 3402. Assurance Reports on Controls at a Service Organization.
https://mail.google.com/mail/u/0?ik=eca64e9fa5&view=pt&search=all&permthid=thread-a%3Ar-1196235402103669280&simpl=msg-a%3Ar-12011928...   1/2
10/29/2020   Case: 1:21-cv-00182-TSB-SKB Doc
                                      Gmail      #: 1 Filed:
                                            - CivilCase no. 1:20 03/17/21     Page:
                                                                 CV 509, Fed. R         26 37(a)(1)
                                                                                Civ. P Rule of 32 PAGEID #: 60
   (See, pg 19 Intended Users and Purpose). June                     2011


   "to the best of the signer's knowledge, information and belief formed after reasonable inquiry of this
   Memorandum Letter is well grounded in fact and is warranted by existing law...", and is not interposed for
   an improper purpose.


   I attest the foregoing to be true and correct under the penalty of perjury and the laws of the United States of
   America (28 U.S. Code Section 1746)


   Andrew Stephen Drazdik Jr

   313 Sunview Avenue,

   Jeannette, Pennsylvania 15644-2950
   Tel. no. 412-245-8496,

    Drazdikjr@gmail.com, PA Drivers no. 23 079 422


   CO:



   Attention: Clerk of Court

    Honorable Karen Litkovitz, Magistrate Judge
    Potter Stewart U.S. Courthouse, Room 716
    100 East Fifth Street
    Cincinnati, OH 45202



    Social Responsibility Committee
    Legal Compliance Division
    Kao Corporation HQ
    14-10 Nihonbashi Kayabacho
    Tokyo, Tokyo 103-8210 Japan




htlps://mall.google.com/mail/u/0?ik=eca64e9fa5&view=pt&search=all&permthld=thread-a%3Ar-1196235402103669280&simpl=msg-a%3Ar-12011928...   2/2
        Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 27 of 32 PAGEID #: 61

                                          Resume of Andrew Stephen Drazdik Jr
                                  313 Sunview Avenue, Jeannette PA 15644-2950 USA
                                  Tel. no. 412-245-8496, E-mail: Drazdikir@gmail.com

Career and Technical Education^:


1995, Siippery Rock University, Bac. Arts Biologicai Sciences

1998, University of Pittsburgh, Professionai Studies International Relations: Japan AreaStudies

2000, University of Cincinnati, Professionai Studies Chemical Industrial Research: Cosmetic Manufacturing

Work Experience:

1998, Internship, work piace environment Sumlda Laboratories Tokyo Japan

1998 - 2001, The Andrew Jergens Company Research Product Deveiopment Cincinnati Ohio USA

2001, Sony Corporation Technical Center Mt. Pleasant Pennsylvania USA

2001 - 2003, U.S. Army National Guard U.S. Army 110*^ Bravo Co. Pennsylvania USA

Certificate of Completion Financial Industry Regulatory Authority (FiNRA), Washington D.C.:

Books & Records for Operations Professionais

Conflict of interest, "framework"

Customer information Protection Supervisors

Ethical Considerations for Operations Professionais

Securities Regulation Fundamentais

Certificate of Completion (Continuing Education Online Lawline.com):

Ethics and Legai Writing

Legai Writing Skills and Techniques

Writing Skillsfor Federal Litigation




^Career and Technical Education. 20 U.S. CodeSection 2302. Cornell Law. III. https://www.law.cornell.edu/uscode/text/20/2302
                                                                                                                   Page 1 of 2
        Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 28 of 32 PAGEID #: 62

Legal Note: Under the Americans with Disabilities Act of 1990 (42 U.S. Code Section 12101 et. seq.)

29 CFR § 1630.2 t Definitions, (g) Definition of^^disability^'-

(iii) Being regarded as having such an impairment as described in paragraph (I) of this section. This means that
the individual has been subjected to an action prohibited by the ADA as amended because of an actual or
perceived impairment that is not both "transitory and minor."

29 CFR § 1630.2 - Definitions. (I) "Is regarded as having such an impairment/'

 The following principles apply under the "regarded as" prong of the definition of disabilitv (paragraph
(g)(l)(iii) of this section) above:
   (1) Except as provided in § 1630.15(f). an individual is "regarded as having such an impairment" if the
   individual is subjected to a prohibited action because of an actual or perceived phvsical or mental
   impairment whether or not that impairment substantiallv limits, or is perceived to substantially limit, a
   major life activity. Prohibited actions include but are not limited to refusal to hire, demotion, placement on
   involuntary leave, termination, exclusion for failure to meet a qualification standard, harassment, or denial
   of any other term, condition, or privilege of employment
  (2) Except as provided in § 1630.15(f). an individual is "regarded as having such an impairment" anytime
  9 covered entitv takes a prohibited action against the individual because of an actual or perceived
  impairment, even if the entity asserts, or may or does ultimately establish, a defense to such action.
  (3) Establishing that an individual is "regarded as having such an impairment" does not, by itself, establish
  liability. Liability is established under title Iof the ADA only when an individual proves that a covered
  entitv discriminated on the basis of disabilitv within the meaning of section 102 of the ADA, 42 U.S.C. 12112.

29 CFR § 1630.16 - Specific activities permitted, (f) Health insurance, life insurance, and other benefit plans-

(1) An insurer, hospital, or medical service company, health maintenance organization, or any agent or entity
that administers benefit plans, or similar organizations may underwrite risks, classify risks, or administer such
risks that are based on or not inconsistent with State law.
  (2) Acovered entitv mayestablish, sponsor, observe or administer the terms of a bona fide benefit plan that
  are based on underwriting risks, classifying risks, or administering such risks that are based on or not
  inconsistent with State law.
  (3) Acovered entitv may establish, sponsor, observe, or administer the terms of a bona fide benefit plan
  that is not subject to State laws that regulate insurance.
  (4)The activities described in paragraphs (f) (1), (2), and (3) of this section are permitted unless these
  activities are being used as a subterfuge to evade the purposes of this part.

29 U.S. Code § 794. Nondiscrimination under Federal grants and programs

(d) Standards used in determining violation of section
The standards used to determine whetherthis section has been violated in a complaint alleging employment
discrimination under this section shall be the standards applied under title Iof the Americans with Disabilities
Act of 1990 (42 U.S.C. 12111 et seq.) and the provisions of sections 501 through 504, and 510.F11 of
the Americans with Disabilities Act of 1990 (42 U.S.C. 12201-12204 and 12210), as such sections relate to
employment.


                                                                                                        Page 2 of 2
             Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 29 of 32 PAGEID #: 63
1   Dislocated Worker^
2   Andrew Drazdik Jr
3   313 Sunview Avenue
4   Jeannette, Pennsylvania 15644-2950
5   Tel. no. 412-245-8496
6
7   U.S Department of Labor
8   Employment and Training Administration
9   Division of Federal Assistance
0   200 Constitution Avenue, N.W.
1   Washington, D.C. 20210
2
3   Authoritv:
4
5   Workforce Innovation and OpportunityAct (42 U.S. Code Section 1983)
6
7   Program Assistance:
8
9   Trade Adjustment Assistance Program (Job Loss from foreign trade)
0
1   Work Opportunity Tax Credit Program and Technical Assistance Activities
2             ^
3   Petition:
4

5   Under the law when federal program shall offer technical assistance to a dislocated workerthe recognized
6   curriculum vitae, and individual with a barrier to employment^ to receive instructions for career pathway^ by
7   Job analysis specialist^ as qualified individual.
8
9   Relief and Remedv:
0
1   Complaint alleging non-affirmative action employment discrimination under title I of the Americans with
2   Disabilities Act of 1990[42 U.S.C. 12111 et seq.], "Complaining party" means the Commission, the Attorney
3   General, or a "person" who may bring an action or proceeding under this subchapter. 42 U.S. Code Section
4   2000e (I), "person" includes one or more individuals, governments, governmental agencies, political
5   subdivisions, labor unions, partnerships, associations, corporations, legal representatives, mutual companies,
6   Joint-stock companies, trusts, unincorporated organizations, trustees, trustees in cases under title 11, or
7   receivers [42 U.S. Code Section 2000e(a)], "director" means any director of a corporation or any person
8   performing similar functions with respect to any organization, whether incorporated or unincorporated [15
9   U.S. Code Section 78c(a)(7)].
0
1
2

            C
    ^Dislocated Worker, 29 U.S. Code Section 3102(15)
    ^individual with a Barrier to Employment, 29 U.S. Code Section 3102(24)
    ^CareerPathway, 29 U.S. Code Section 3102(7)
     U.S. Department of Labor Standard Occupational Classification Number. 13-1141.00 Job Analysis Specialists
    ®Qualified Individual, 42 U.S. Code Section 12111(8)
                                                                                                          Page 1 of 2
              Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 30 of 32 PAGEID #: 64

3   Argument:
4

5   Federal contracts that disclose a contract®, that the complaining party to the authority on behalf of a qualified
6   individual shall have mutual rights Constitutional under the law^ governance for equal opportunity by civil
7   rights.
8
9   When a fraudulent activity requires technical assistance from a federal authority the equal employment
0   opportunity commission, U.S. Department of Labor, and U.S. Department of Justice must support the
1   Constitutional norms as to not abridge the rights of the partiesto anycontract or agreement.
2

3   Grant fraud typically occurs when award recipients attempt to deceive the government about their spending
4   of award money. Such behavior amounts to "lying, cheating and stealing," according to the Department of
5   Justice. From Grants.gov; Grants. Grant Fraud. Internet
6
7   Equal Employment Opportunity Commissioner
8   131 M Street, NE
9   Washington, D.C. 20507
0   Tel. no. 202-663-4900
1
2   U.S. Department of Labor
3   Office of Federal Contract Compliance Programs
4   200 Constitution Avenue, N.W. Washington, D.C. 20210
5   www.dol.gov/ofccp/index.htm
6   (800) 397-6251 (voice)
7

8   U.S. Department of Justice
9   Civil Rights Division Disability Rights Section
0   950 Pennsylvania Avenue, N.W.
1   Washington, D.C. 20530
2   www.ada.gov
3   (800) 514-0301 (voice)
4
5   The technical assistance and defense of Constitutional civil liberties in these regards cannot support a money
6   making opportunity, nor a criminal defense, that the normal course of business for the contract and federal
7   program performs by laws, regulations, and rules of the U.S. Governmental function. The lawful right of the
8   complaining party should thus be recognized mutually by all the parties under the law.
9
0   Please use this letter as a petition to reliefand remedy when any complaining party involves your business, or
1   person involved within the jurisdictional right of the legal performance with the authorities.
2
3   Best Regards, Andrew Stephen Drazdik Jr
4

5   313 Sunview Avnue
6   Jeannette, Pennsylvania 15644-2950
7   Tel. no. 412-245-8496
8   E-Mail: Drazdikjr@gmail.com

    ®Contract means a party to a Federal Government contract other than the Federal Government. 41 U.S. Code Section 7101(7)
    ' Pub L93-112,87Stat 355. Rehabilitation Act of 1973; Pub L101-336,104 Stat 327, Americans with Disabilities Act of 1990
                                                                                                                       Page 2 of 2
                        Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 31 of 32 PAGEID #: 65
                                                                                         U.S. POSTAGE                '
                                                                                         I           $7.32 I
                                                                                         IfCMI LG ENV X
                                                                                         S15601 .                 Q
                                                                                         =    Date of sale        H
                                                                                         ®03/13/21i4              o
                                                                                         g 06   2Stg                 u.
                              GREENSBURG                                                 i11486247"
                        238 S PENNSYLVANIA AVE
                      GREEII3BURG, PA 15601-9998

  03/13/202}
                                                   04:52 PM
                                                                         PLACE THIS LABEL TO THE LEFT OF THE POSTAGE
  l ;"'
                                   Qty      Unit      Pcce
                                           Price

  FLt<t-C]ass'^Intl                 1
                                                                          USPS SIGNATURE® TRACKING ®
                                                      $7.3/
  Large Envelope
           Jc'pan
           Weight: 5.SO oH

  P-'ioruy MaiU^ 2-Day 1
                                                            10
           Cincinnati, OH 45214
           ;v'eight; 5,50 oz
                                                                                             9510 8066 6241 1072 2783 39
           Expected Delivery Date
               Tue 03/16/2021
           Tracking #:
               9510 3066 6241 1072 2783 15
           Insurance
                                                     $0.00
         Up to $50.00 included
                                                                     -




                                                                                 U.S. POSTAGE
   . :ignature
                                                     $3.20
                                                                                 S              $11.30
                                                                                                             LU

                                                                                                             s
                                                                                                                          Expected Delivery
          Ccnfirm                                                                i PH 2-Da\
                                                                                       -Day                  I               03/16/2021
 Tota I                                                          ii|             S15601 0004
                                                                                 zi Dale of sale
                                                    $11.30       i-"!
                                                                                                             3
                                                                 L-ij            ? 03/13/21
                                                                                 S 06               2SOT
                                                                                                             p
 Priority Mail® 2-Day l                             SS.10                        811436247"
          Cincinnati, OH 45202
                                                                 I-.-/
          Weight: 5.40 oz
          Expected Delivery Date
              Tue 03/16/2021
          Tracking                                                       PLACE THIS LABEL TO THE LEFT OF THE POSTAGE
              9510 8066 6241 1072 2783 39
          Insurance
                                                    $0.00
              Up to $50.00 included                                      USPS SIGNATURE® TRACKING
          Signature                                 $3. JO
    Confirm
Total
                                                   $11.30

Grand Total:
                                                   $29 92

Debii: Card Remitted
                                                   $29.92
      Card Name: VJSA                                                                    9510 8066 6241 1072 2783 15
     Account #: XXXXXXXXXXXX7039
     Approval #: 005116
     Transaction #: 023523
     Receipt #: 023523
              dnciannfinQ9nft,an

                                                                           jmnj U.S. POSTAGE
                                                                               1 S
                                                                                              rn
                                                                                                   $11.30 S
                                                                                                   ^-uay
                                                                                                                           Expected Delivery
                                                                                     ^
                                                                                             15601 0004
                                                                                             Date or
                                                                                             L/ow of sale
                                                                                                     sole
                                                                                                                 _
                                                                                                                 •i-i
                                                                                                                              03/16/2021
                                                                                     S03/13/21J*; R
                                                                                     g 06             2SC0       £
                                                                                     ®11486247"




                                                                                                                                               /
Case: 1:21-cv-00182-TSB-SKB Doc #: 1 Filed: 03/17/21 Page: 32 of 32 PAGEID #: 66
                                                                                                             ecwd Delivery
                                                                            p                                03/i 6/2021




                                                                                                       WMSMA
                                                                                                           latl




                                                                                             k    r   ;«




                                                                                                                  r- m

                                                                      |ilill"i'-l'IhMI-lt'Wh^#mHi'ili'l'i
